DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments filed 2/9/2022 have been entered.
Claims 1-7, 9-11, 13-15, 17-20 are pending.
	The outstanding rejection under 35 USC 103a is withdrawn in view of the superior benefits when combining the herein claimed actives.
	The outstanding obviousness double patenting rejection are maintained.  The provisional obviousness double patenting rejection over 17/092,968, 17/115,073, 17/191,014 have been converted to non-provisional obviousness double patenting rejection.
	The outstanding provisional obviousness double patenting rejection over 17/199,112 is withdrawn in view of the abandonment of the conflicting application.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-11, 13-15, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over each of the following US Patents:
9,198,905 (claims 1-18);
9,205,083 (claims 1-14);
9,238,032 (claims 1-20);
9,168,234 (claims 1-12);
9,402,844 (claims 1-18);
9,278,095 (claims 1-17) ;
9,314,462 (claims 1-17);
9,375,429 (claims 1-27) ;
9,370,513 (claims 1-28); 
9,402,843 (claims 1-18); 
9,408,815 (claims 1-30): 
9,457,025 (claims 1-30); 
9,421,176 (claims 1-19); 
9,457,023 (claims 1-25);
9,474,731 (claims 1-29);
9,486,450 (claims 1-30);
9,700,553 (claims 1-30);
9,700,528 (claims 1-27);
9,707,191 (claims 1-30); 
9,763,932 (claims 1-29);
9,861,595 (claims 1-29);
9,867,819  (claims 1-29);
9,968,568 (claims 1-30);
10,092,560 (claims 1-24);
10,092,561 (claims 1-29);
10,105,361 (claims 1-30);
10,058,518 (claims 1-27);
10,080,727 (claims 1-22);
10,064,857 (claims 1-30);
10,251,879 (claims 1-29);
10,512,643 (claims 1-11); 
10,463,634 (claims 1-20); 
10,105,327 (claims 1-28);
10,596,167 (claims 1-26);
10,548,857 (claims 1-22);
10,092,560 (claims 1-24);
10,806,710 (claims 1-19);
10,881624 (claims 1-19);
10,780,066 (claims 1-19);
10,786,469 (claims 1-24);
10,881,657 (claims 1-9);
11,147,808 (claims 1-29);
10,966,941 (claims 1-22);
11,065,248 (claims 1-30);
11,123,344 (claims 1-30);
11,129,826 (claims 1-23);
11,141,388 (claims 1-23);
11,141,416 (claims 1-12);
11,147,808 (claims 1-30);
11,147,808 (claims 1-28);
11,185,515 (claims 1-13);
11,207,281 (claims 1-22);
11,213,521 (claims 1-12);
11,229,640 (claims 1-27);
11,234,946 (claims 1-14);
in view of US 2009/0111846 (‘846) and US 2002/0103109 (‘109).
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting patents teach the use of both bupropion and dextromethasone to increase plasma levels, bioavailability, or extend the metabolic lifetime of dextromethasone. The administration of once or twice a day and for at least 8 consecutive days to treat patients in need of treatment with dextromethasone. Therefore, the co-administration necessarily results in the claimed Cmax, and AUC0-12
The conflicting patents do not expressly teach the administration as for the treatment of depression, Alzheimer’s disease, and nicotine addiction.
‘846 teaches that co-administration of dextromethorphan with cytochrome P450 2D6 inhibitor such as quinidine is an effective treatment for patient suffering from depression including those unresponsive to antidepressants because the co-administration increases dextromethorphan plasma level and yields more consistent and predictable dextromethorphan concentrations due to the inhibition of the metabolism of dextromethorphan by the cytochrome P450 2D6 inhibitor (see [0012], [0052], [0065], [0071], and [0073]). 
‘109 teaches bupropion and dextromethasone as effective in treating nicotine addiction (see the abstract).
It would have been obvious to employ the method taught in the conflicting patents in a method for treating depression, Alzheimer’s disease, and nicotine addiction.
One of ordinary skill in the art would have been motivated to employ the method taught in the conflicting patents in a method for treating depression, Alzheimer’s disease, and nicotine addiction since the increased serum level of dextromethasone would yield the effectiveness of 

Claims 1-7, 9-11, 13-15, 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over each of the copending Applications:
17/100,456 (claims 1-20);
17/196,338 (claims 1-28);
17/207,256 (claims 1-20);
17/468,149 (claims 1-27);
17/473,860 (claims 1-21);
17/194,739 (claims 1-29);
17/197,971 (claims 1-20);
17/201,820 (claims 1-20);
17/211,371 (claims 1-20);
17/217,311 (claims 1-20);
17/314,647 (claims 1-20);
17/316,194 (claims 1-20);
17/468,149 (claims 1-27);
17/470,831 (claims 1-21);
17/471,983 (claims 1-21);
17/473,860 (claims 1-8, 10-12, 14-16, 18-21);
17/482,241 (claims 1-21);
17/498,507 (claims 1-25);
17/525,339 (claims 1-19);
17/541,461 (claims 1-22);
17/571,110 (claims 1-20);
17/574,378 (claims 1-27);
17/581,292 (claims 1-27);
 in view of US 2009/0111846 (‘846) and US 2002/0103109 (‘109). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting patent applications teach the use of both bupropion and dextromethasone to increase plasma levels, bioavailability, or extend the metabolic lifetime of dextromethasone. The administration of once or twice a day and for at least 8 consecutive days to treat patients in need of treatment with dextromethasone. Therefore, the co-administration necessarily results in the claimed Cmax, and AUC0-12
The conflicting patents do not expressly teach the administration as for the treatment of depression, Alzheimer’s disease, and nicotine addiction.
‘846 teaches that co-administration of dextromethorphan with cytochrome P450 2D6 inhibitor such as quinidine is an effective treatment for patient suffering from depression including those unresponsive to antidepressants because the co-administration increases dextromethorphan plasma level and yields more consistent and predictable dextromethorphan concentrations due to the inhibition of the metabolism of dextromethorphan by the cytochrome P450 2D6 inhibitor (see [0012], [0052], [0065], [0071], and [0073]). 
‘109 teaches bupropion and dextromethasone as effective in treating nicotine addiction (see the abstract).
It would have been obvious to employ the method taught in the conflicting patents in a method for treating depression, Alzheimer’s disease, and nicotine addiction.

This is a provisional nonstatutory double patenting rejection.

Response to Arguments
	Applicant’s response with regard to the double patenting rejections have been acknowledged. Accordingly, the double patenting rejections are maintained.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 2/9/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627